                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


SHEENA HETZEL,

               Plaintiff,

vs.                                                          Case No.: 2:19-cv-2512
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Jolson
HONDA OF AMERICA MFG., INC., et al.,

               Defendants.


                                             ORDER

       On July 8, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that Plaintiff’s Unopposed Motion to Sever Count V and for Partial Remand bee

granted. (Doc. 9). The parties were specifically advised of their right to object to the Report and

Recommendation and of the consequences of their failure to do so. There has nevertheless been

no objection to the Report and Recommendation.

       Accordingly, the Report and Recommendation is hereby ADOPTED and AFFIRMED.

Plaintiff’s Unopposed Motion to Sever Count V and for Partial Remand is hereby GRANTED.

Count V of Plaintiff’s Complaint (Workers’ Compensation Retaliation) is hereby remanded to

the Union County Court of Common Pleas.

       The Clerk shall remove Documents 8 and 9 from the Court’s pending motions list.

               IT IS SO ORDERED.

                                                     /s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT
